I would like to begin by congratulating Mr. Tijjani Muhammad-Bande on his presidency of the General Assembly at its seventy-fourth session. I also thank Mrs. Maria Fernanda Espinosa Garces for her efforts during the previous session.
Poverty eradication, quality education, climate change and inclusion are all issues that will be discussed this year. They are at the core of the goals we adopted four years ago and are interconnected, with a direct impact on sustainable development for individuals and societies. Despite the achievements that have been made in the area of poverty eradication, as illustrated in various reports of the Organization and its specialized agencies, much remains to be done, particularly in low-income countries, in order to ensure their ability to respond to those challenges and meet the Sustainable Development Goals of the 2030 Agenda for Sustainable Development.
The annual general debate in the Assembly is a good opportunity to assess the current situation. Is today’s world better than it was during the previous session? Are we living in a safer and fairer world? What kind of world will we leave to our children? What must we do to end the ongoing assault on nature? All of those questions require that we focus on the meaning of our presence here and remind ourselves of the fundamental principles on which the United Nations is based and through which it seeks a world based on unity and solidarity.
Algeria wants to emphasize its commitment to building a world of peaceful coexistence, particularly in our neighbourhood and region. We are committed to a world in which multilateralism is the best and preferred way forward and the United Nations is a source of inspiration and a driving force for a world that is better and safer and that demonstrates greater solidarity and respect for nature.
Humankind has achieved an unprecedented level of economic development, prosperity and technological development. But that is merely a question of statistics — the reality is that millions of people are living in poverty, which is a source of concern and resentment. Of the more than 740 million people living on less than $2 per day, many are concentrated in rural areas, which raises the issue of balanced development. The fight against poverty is not limited to charitable institutions. It is a matter of social justice and peace and stability for all.
Sustainable development makes it possible to respond to current needs without diminishing the resources or capacities of future generations. It relies on rational economies, good governance and partnerships that take the protection of the environment into account. Development can be sustainable if policies are aligned with efforts to safeguard the planet and address climate change, which continues to have a large impact on our ecosystems and biodiversity and causes increasingly severe natural disasters.
Africa — particularly the Sahel-Sahara region, to which my country belongs — is one of the continents that has been most deeply affected by these phenomena, particularly through accelerated desertification and drought. Although it emits the lowest proportion per continent of greenhouse gases in the world, Africa remains among the least prepared to confront the negative effects of climate change. It is the responsibility of industrialized countries to settle their climate debt by providing adequate financial and technical assistance adapted to the needs of the least polluting countries in order to eliminate the environmental disparities between developed and developing countries.
Achieving the goals set by the international community will depend on the degree to which each country fulfils its responsibilities, taking into account its capacities. Today we must promote the principle of multilateralism and protect it from attempts to weaken it, including those that result from misguided policies. Sustainable development at the international level can be achieved only in the context of a sustainable form of multilateralism that is based on justice, equity and finding the balance that best serves the interests of both developed and developing countries.
The challenges of a multilateral world are inextricably linked to the issue of United Nations reform. Reform is of great importance because the Organization’s mechanisms were born from post- Second World War power balances that no longer effectively correspond either to the current composition of the international community or to the challenges facing our world today. For this reason, modernizing the mechanisms and revitalizing the activities of our Organization should be undertaken without further delay, especially in the light of challenges that have direct implications for international peace and security. The double standards and impunity that we have witnessed in past decades have had a profound impact on the moral authority of the multilateral system and the level of respect for the United Nations flag wherever it is raised. That is why we need legitimate and urgent reform of our Organization and reimagined governance. Any acceptable reform will have to recognize the fundamental role played by the General Assembly and promote greater democratization in the composition of the Security Council.
The African Union framework for the reform of the Security Council is worthy of consideration. Algeria stands ready to actively contribute to the realization of this process. We are also prepared to make a positive contribution to moving forward on disarmament issues, including strengthening such related multilateral mechanisms as the Conference on Disarmament, which my country will preside over as of 1 January 2020.
Our Arab region continues to suffer numerous crises, both long term and emerging, which have been worsened by the international community’s failure to adopt approaches appropriate to solving those crises in accordance with the principles of the Charter of the United Nations and international law. This failure has fuelled the phenomenon of extremism and violence.
At the heart of the Arab and Islamic world and for all lovers of peace around the globe, the Palestinian question has emerged as a central issue and one that is closely linked to a number of other crises, including regional security in the Middle East and throughout the world. Despite the numerous binding resolutions adopted by our Organization and the constructive Arab Peace Initiative, we have unfortunately been unable to implement these instruments on the ground, making the possibility of finding a solution in line with the requirements of international legitimacy increasingly remote. Although the majority of the international community condemns the policies and aggression of Israel, the occupying Power, as well as the long- standing historical injustice and continued impunity of the aggressor, the unarmed Palestinian people remain deprived of their most basic national rights, including the right to return to their homeland, while attempts continue to be made to change the status of their capital, Al-Quds Al-Sharif.
Algeria continues to support its strategic choice of establishing the Arab Maghreb Union, the first seeds of which we planted three decades ago. My country remains fully committed to translating the objectives to which the peoples of the Union aspire into reality on the ground. Nevertheless, we regret that we have not matched the Secretary-General’s dynamism with respect to Western Sahara. We also regret the resignation of Mr. Horst Kohler, Personal Envoy of the Secretary-General for Western Sahara. We hope that the spirit of dialogue will prevail between our brothers in the Kingdom of Morocco and the Frente Popular para la Liberacion de Saguia el-Hamra y de Rio de Oro so that they can reach a final solution that guarantees the ability of the people of the Sahara to exercise their legitimate right to self-determination, in accordance with the principles of the Charter of the United Nations and the relevant General Assembly and Security Council resolutions.
With regard to Libya, Algeria has repeatedly warned of the creation of obstacles to finding a political solution to the crisis. We have consistently stressed to the various parties in Libya, as well as regional and international partners, that the country’s overarching interests should ultimately take precedence over all other considerations. Algeria will stand side by side with the Libyans in promoting dialogue as a means to end the crisis and begin a reconciliation process free from foreign interference, which serves only to threaten the sovereignty and territorial integrity of the country, as well as the stability of its society. Algeria reaffirms that the Libyan crisis can only be resolved by the Libyans themselves, with the support of their neighbours, and that an approach based on weapons and foreign intervention cannot lead to a settlement.
In Syria, we have recently witnessed several positive developments. With the defeat of various terrorist groups, security has been restored in a number of regions, which has enabled the return of the first wave of internally displaced persons from within and outside the country. We must now focus on setting the requirements for a political solution leading to national reconciliation, enabling all Syrians to return to their homes and communities and, with the help of all, to begin the process of reconstruction.
We should not omit to mention our brother nation of Yemen, also in the Arab world, where the conflict has had serious repercussions for people’s lives and triggered a serious humanitarian situation. We hope that dialogue between the belligerents in line with respect for national and international legitimacy will prevail and that the efforts to fight terrorism and unacceptable aggression are successful. In this regard, I would like to pay tribute to the work of other brother countries of the region in helping to bring the Yemeni crisis to an end.
In Mali, the achievement of lasting peace requires the full and effective implementation of the 2015 Agreement on Peace and Reconciliation in Mali that resulted from the Algiers process. Closer cooperation among all the signatory parties to the Agreement must be established. We commend the progress made in this regard, but we must bear in mind that much remains to be done by all Malian stakeholders. As President of the Agreement Monitoring Committee, Algeria affirms its determination to support the Malian parties in addressing the root causes of the crisis and putting a definitive end to it. We are steadfast in our determination to see Mali achieve security, unity and territorial integrity, and we will continue to provide the country with assistance.
The lack of security in the Sahel region foments the spread of terrorist groups, whose capacity to do harm has grown. They benefit from a criminal economy based on looting, illegal trafficking and smuggling, resulting in poverty and the creation of fertile ground for attracting young recruits. Given our geographical position in the region and our long-standing experience in fighting terrorism and violent extremism in our country, and given that we are a key pillar of stability in Africa and the Mediterranean region, Algeria has adopted a global policy of working relentlessly to fight this international scourge while introducing far-reaching reforms on the political, economic, social, cultural and religious fronts. Violent extremists’ malign exploitation of religious beliefs, particularly those of Islam, has had a significant impact on the stability of societies in the Arab and Muslim world and has also led to an increase in the hatred of Muslims and Muslim communities around the world. This is an issue that must be tackled through continuing cooperative action based on mutual respect, while countries should also adopt national legislation to eliminate this scourge.
The issue of migration also requires greater attention. Respect for people and their dignity must be at the foundation of all policies aimed at organizing migration. It must also be part of a comprehensive and balanced approach that takes into account the interests of countries of origin, transit and destination, as well as the root causes of the phenomenon of migration. In recent years there has been a significant focus on the security and humanitarian dimensions, but the development aspects have not yet received the attention they deserve. Promises related to official development aid must be translated into tangible development programmes that respond to the needs of local communities and prevent individual migration. Unfortunately, the Mediterranean has become a graveyard for many migrants, owing to the sinking of many migrant convoys attempting to reach Europe. Surely it is time for the Mediterranean region to reclaim its role as a model for partnership, cooperation and solidarity. In Algeria, we are confident that this can be done, and we stand ready, with our partners on both sides of the Mediterranean, to make positive contributions to any effort aimed at achieving this goal.
In conclusion, I would like to say that Algeria is a State that deeply believes in the purposes and principles of the United Nations and in the ideals of peace and mutual respect. As a State, we are willing to build relationships based on solidarity and stability. Algerians are currently aspiring to develop their country and build its strength so that they can continue their quest to preserve peace, security and peaceful coexistence, not just in the country’s geographical area of the Sahel region and the Mediterranean, but throughout Africa and the world.
